MEMORANDUM ***
Any evidentiary or constitutional error that the district court may have committed was harmless. The only result was a change in the order of testimony, and that change had no conceivable effect on Vakulsky’s substantial rights. See Fed. R.Crim.P. 52(a). Even if Brooks v. Tennessee, 406 U.S. 605, 92 S.Ct. 1891, 32 L.Ed.2d 358 (1972), does not itself require Vakulsky to show prejudice, his failure to raise the issue at trial does. See United States v. Vonn, 294 F.3d 1093, 1094 (9th Cir.2002). He has not done so.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.